Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 09/12/2022.
In accordance with Applicant’s amendment, claims 1, 6-7, and 13 are amended and claims 5 and 14 are cancelled.   Claims 1-2, 4, and 6-13 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 09/12/2022 have been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §112(a) rejection of claims 1-2 and 4-14 is withdrawn in response to applicant’s amendment canceling claim 14 and removing the unsupported subject matter from claims 1/13.
The 35 U.S.C. §112(b) rejection of claim 14 is withdrawn in response to applicant’s amendment canceling claim 14.
The 35 U.S.C. §101 rejection of claims 1-2, 4, and 6-13 is withdrawn in response to applicant’s amendment to independent claim 1/13, wherein the Examiner notes the amended claims are directed to transportation system that includes an owner terminal, client terminal, processor and driving mechanism that includes a motor for achieving instructed movement of a self-propelled mobile apparatus, which does not fall within any of the abstract idea groupings described in the 2019 PEG.  Even if a judicial exception was found in these claims and the claims are further evaluated under Step 2A Prong Two, the owner terminal, client terminal, processor and driving mechanism that includes a motor for achieving instructed movement of a self-propelled mobile apparatus would be considered additional elements sufficient to integrate any judicial exception into a practical application by imposing meaningful limitation on the scope of the claims beyond generally linking the judicial exception to a particular technological environment.

Response to Arguments
§103 rejection – Applicant argues that Abbas does not teach the limitation of  “wherein whether the processor causes the self-propelled mobile apparatus to execute the instructed movement is further based on positional information regarding the first user,” as recited in amended independent claims 1/13 (Remarks at pg. 13).  The Examiner respectfully disagrees.
In particular Abbas teaches the limitation of wherein whether the processor causes the self-propelled mobile apparatus to execute the instructed movement is further based on positional information regarding the first user by describing techniques for analyzing conflicts to determine whether or not the autonomous vehicle will fulfill the request of the first user, wherein the user’s request represents an instructed movement, wherein Abbas’s conflict analyzer may take into account information regarding the first user, such as the location of the user’s calendar event, e.g., Fig. 5, “Billy: Pickup From School” or “Pickup From Work,” wherein these event pickup locations represent positional information regarding the first user that is used to determine whether or not the autonomous vehicle will carry out the instructed movement to fulfill the request (See, e.g., Abbas at paragraphs 19-20, 26, 28, 30-32, 56-67, 73, 76-80, 100 and Figs. 5-7 - determine whether there are any indirect conflicts with previously scheduled vehicle request(s), or scheduling conflicts that are not caused by an overlap of event times, but may still prevent the vehicle 102 from being able to meet the new vehicle request or a previously scheduled vehicle request. For example, although a new vehicle request may not overlap with a previously scheduled vehicle request, the vehicle 102 may not be able to reach the location of the calendar event associated with the new vehicle request; first conflict analyzer 604 analyzes the arrival time of the vehicle 102 at the location for the new vehicle request to previously scheduled vehicle requests preceding or following the new vehicle requests. If there are no conflicts between the arrival time of the vehicle 102 at the location for the new vehicle request [i.e., positional information regarding the first user] and the previously scheduled requests, the request confirmer 606 transmits the arrival time to the user application [i.e., autonomous vehicle is permitted to carry out the requested pickup because the user/event location will not result in a conflict]; If the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108 [which is determined based on, inter alia, event location that corresponds to positional information regarding the first user], the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied [i.e., the vehicle’s instructed movement to pick up the first user at  the event location is denied based on positional information regarding the first user]).
For the reasons above in addition to the reasons set forth below in the updated §103 rejection, the amendments and supporting arguments are insufficient to overcome the §103 rejection of claims 1-2, 4, and 6-13.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In the instant application, these claim limitations are:  a driving mechanism (recited in claims 1/13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Specification (pg. 9, last paragraph) describes the driving mechanism as being implemented via “a motor for driving the wheels and a steering mechanism that controls an angle of the wheels” (Spec. at pg. 9, last paragraph – pg. 10, first paragraph)  Although claims 1/13 recite that “the driving mechanism includes a motor,” the claimed “driving mechanism” still invokes §112(f) because the “motor” is not, by itself,  capable of performing the entire claim function of achieving the instructed movement, thus the additional corresponding structure in the form of a steering mechanism for controlling the wheels (as described in the Specification) is interpreted, in addition to the motor, as providing additional structure for performing the recited claim function of the driving mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-10, and 13 are rejected under 35 U.S.C. 103 as unpatentable over Abbas et al. (US 2018/0060827, hereinafter “Abbas”) in view of Abhyanker et al. (US 2016/0027307, hereinafter “Abhyanker”).

Claim 1:  Abbas teaches a transportation system (paragraphs 21, 110-113, and Figs. 1 and 9:  system 100 for scheduling an autonomous vehicle…includes a first processor) comprising:
a client terminal (paragraphs 21-23, 29, 45, 83, and Figs. 1-5:  e.g., a first mobile device; Respective users of the mobile devices 106, 108, 110 may wish to use the vehicle 102 as a mode of transportation for reaching a destination. For example, a first user of the first mobile device 106 may wish to have the vehicle 102 pick the first user up from a first location and drive the user to a second location at a first time); and
a process configured to (Abstract, paragraphs 3-5, 21, 112-114, and Fig. 9:  a first processor; FIG. 9 is a block diagram of an example processor platform 900 capable of executing instructions to implement the methods of FIGS. 7-8 and the example system 100 of FIGS. 1-6. The processor platform 900 can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad™), a personal digital assistant (PDA), an Internet appliance, or any other type of computing device):
obtain settings of a scheduled time and a scheduled place at which a first user is to use a self-propelled mobile apparatus, the scheduled time and the scheduled place being set by the [user] (paragraphs 3, 5, 17, 21-24, 29, 32-34, and 92:  autonomous vehicle that allows for scheduling of the vehicle via a user device; requesting an autonomous vehicle; first user of the first mobile device 106 may wish to have the vehicle 102 pick the first user up from a first location…at a first time; first user enters an amount of time in the arrival buffer field 210 to indicate how far in advance of the start time and/or the end time the first user wants the vehicle 102 to arrive to drive the first user to the event location and/or pick up the first user from the event location; vehicle controller…can send one or more instructions to direct the vehicle to arrive at a location at the scheduled time);
receive at least one instruction of a movement for the self-propelled mobile apparatus, the at least one instruction being given by the client terminal (paragraphs 5, 21-24, 56, 58, and 59:  a request receiver to receive…a second request for the vehicle to travel to a second location [wherein the request operates as an instruction of a movement for the self-propelled mobile apparatus]; a second user of the second mobile device 108 may wish to have the vehicle 102 pick the second user up from a third location; wireless communication between the respective first, second and third mobile devices…and the first processor 104 of the vehicle 102 provides for scheduling of the request for the vehicle; receipt of a new vehicle request; user application 120 installed on each of the first, second, and third mobile devices 106, 108, 110 enables the first, second, and third users to receive information from and send information to the first processor 104 of the vehicle 102 with respect to requests for the vehicle); and
if execution of the instructed movement would prevent the scheduled use of the self-propelled mobile apparatus from taking place at the scheduled place from the scheduled time, cause the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 19, 56-60, 77, 101-103, 109, and Figs. 1, 6, and 8:  The scheduler 134 includes a vehicle controller 614 to direct the vehicle 102 to fulfill one or more vehicle requests; Upon receipt of a new vehicle request [i.e., the instructed movement], the conflict analyzer 604 analyzes the calendar data associated with the new vehicle request [i.e., the instructed movement] and compares the calendar data for the new vehicle request [i.e., the instructed movement] with previously stored calendar data; determines whether there is a conflict between the new vehicle request [i.e., the instructed movement] and previously scheduled vehicle requests; For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied; conflict analyzer 604 compares…start and end times and location associated with the new vehicle request…..with previously scheduled request…there is a direct conflict if one or more previously scheduled vehicle requests overlaps with the start and/or end times of the new vehicle request [i.e., the instructed movement encompassed by the new vehicle request would prevent the scheduled use of the self-propelled mobile apparatus from taking place at the scheduled place from the scheduled time for the previously schedule request due to the detected conflict/overlap]; the example method 800 includes denying the one or more of the vehicle requests (block 824). For example, the new vehicle request may be in conflict with a previously scheduled event; See also, paragraph 83:  describing implementation of the disclosed functions via hardware, software, firmware or combination thereof);
wherein whether the processor causes the self-propelled mobile apparatus to execute the instructed movement is further based on positional information regarding the first user (paragraphs 19-20, 26, 28, 30-32, 56-67, 73, 76-80, 100 and Figs. 5-7: describing techniques for analyzing conflicts to determine whether or not the autonomous vehicle can fulfill the request of the first user [i.e., in order to determine whether the vehicle can be directed to fulfill the request by sending instructions to the vehicle controller], which may take into information regarding the first user, such as the location of the user’s calendar event, e.g., Fig. 5, “Billy: Pickup From School” or “Pickup From Work,” wherein these pickup locations represent positional information regarding the first user – e.g., determine whether there are any indirect conflicts with previously scheduled vehicle request(s), or scheduling conflicts that are not caused by an overlap of event times, but may still prevent the vehicle 102 from being able to meet the new vehicle request or a previously scheduled vehicle request. For example, although a new vehicle request may not overlap with a previously scheduled vehicle request, the vehicle 102 may not be able to reach the location of the calendar event associated with the new vehicle request; first conflict analyzer 604 analyzes the arrival time of the vehicle 102 at the location for the new vehicle request to previously scheduled vehicle requests preceding or following the new vehicle requests. If there are no conflicts between the arrival time of the vehicle 102 at the location for the new vehicle request [i.e., positional information regarding the first user] and the previously scheduled requests, the request confirmer 606 transmits the arrival time to the user application [i.e., autonomous vehicle is permitted to carry out the requested pickup because the user/event location will not result in a conflict]; If the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108 [which is determined based on, inter alia, event location that corresponds to positional information regarding the first user], the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied [i.e., the vehicle’s instructed movement to pick up the first user at  the event location is denied based on positional information regarding the first user]); 
wherein the transportation system further comprises a driving mechanism that achieves the instructed movement, and the driving mechanism includes a motor (paragraphs 6, 77, 83, 92, and Figs. 1 and 6:  control system of the example vehicle; vehicle controller 614 to direct the vehicle 102 to fulfill one or more vehicle requests; vehicle controller 614 instructs the vehicle 102 with respect to execution of the vehicle request; the vehicle controller 614 of the scheduler 134 can send one or more instructions or commands to the vehicle to direct the vehicle to arrive at a location at the scheduled time [wherein a driving mechanism, including motor for driving the wheels, is an inherent component of the autonomous vehicle shown by Abbas in Fig. 1, element 102 since the vehicle includes/requires as motor to power effect movement of the wheels, e.g., an internal combustion engine or electrical motor, and which is necessarily actuated by the vehicle controller to instruct movement of the autonomous vehicle]).

Abbas does not explicitly teach the owner terminal.

Abhyanker teaches the owner terminal (paragraphs 83-84, and Figs. 1 and 6A:  a mobile device of the operator 301 (e.g., a driver, an owner, a proprietor, a leasee, a leasor) of the private vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abbas with Abhyanker because the references are analogous because each is directed to automated features for managing transport requests, which is within applicant’s field of endeavor of an automated features for fulfilling users’ requests/orders for usage of a self-propelled mobile apparatus, and because modifying the teachings of Abbas to incorporate Abhyanker’s owner terminal, as claimed, would serve the motivation to improve transportation efficiency by permitting owners of private vehicles to obtain the benefit of cost-reduction by renting their private vehicle to others, thereby providing benefit to both the owner and a user/renter, and further serving the motivation in the art to maximize an efficiency of the user of a vehicle (Abbas at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2:  Abbas further teaches wherein, if execution of the instructed movement by the self-propelled mobile apparatus would prevent the self-propelled mobile apparatus from arriving at the scheduled place by the scheduled time, the processor causes the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 58, 60, 101, 109, and Fig. 8: e.g., If one or more of the vehicle requests in conflict…denying one or more vehicle requests; determine whether there are any indirect conflicts with previously scheduled vehicle request(s), or scheduling conflicts that are not caused by an overlap of event times, but may still prevent the vehicle 102 from being able to meet the new vehicle request or a previously scheduled vehicle request. For example, although a new vehicle request may not overlap with a previously scheduled vehicle request, the vehicle 102 may not be able to reach the location of the calendar event associated with the new vehicle request at the requested time in view of a location of the vehicle 102 when fulfilling a previously scheduled vehicle request preceding the new vehicle request).

Claim 4:  Abbas teaches wherein the instruction received by the processor specifies a time at which the movement is to be executed (paragraphs 32-33, 55-58, 90, 93-96, and Figs. 2-3, 5, and 7:  e.g., start and end time the first user would like the vehicle; start and end times and location associated with the new vehicle request), and if the use history indicates that a use ratio of the self-propelled mobile apparatus by the first user at times related to the specified time is equal to or higher than a predetermined value, the processor causes the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 20, 58, 60, 78-81, 94-96, and 101:  predict vehicle use based on analysis of historical vehicle usage data, including, for example, patterns with respect to a user’s calendar events and scheduling requests; analyzing historical vehicle usage data to determine whether the vehicle is likely to be used for a future, yet unscheduled event [which is a 50%+ probability, ratio, etc., i.e., a use ratio equal to or higher than a predetermined value]; analyzes data for previous vehicle requests to identify patterns…detects that the user schedules a calendar event to a location once a month and requests a vehicle in connection with the calendar event; can also determine whether a vehicle request should be generated if not calendar event is receives as part of a predictive analysis of vehicle usage data; if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied).

Claim 6:  Abbas further teaches wherein, if the positional information indicates that the first user is moving to a predetermined place at a time of the reception of the at least one instruction by processor, the processor causes the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 58 and 62-67:  Upon receiving a new vehicle request via the request receiver 600, the vehicle locator 610 determines a current location of the vehicle 102 or an expected location of the vehicle 102 at a time preceding the calendar event with which the new vehicle request is associated; trip planner 608 determines one or more routes of the vehicle 102 to reach the location of the new vehicle request based on the current or expected location of the vehicle 102 as determined by the vehicle locator; If the conflict analyzer 604 determines that the vehicle 102 will not be able to arrive at the intended location at by the scheduled start time, end time, or arrival buffer time for the calendar event (or within a predetermined threshold of the start time, end time, or arrival buffer time) due to, for example, the estimated travel time of the vehicle 102 to reach the location, the conflict analyzer 604 identifies the new vehicle request as a conflict in view of one or more previously scheduled events. The conflict analyzer 604 communicates with the request confirmer 606 of the scheduler 134 to inform the request confirmer 606 of the conflict; if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied).

Claim 7:  Abbas further teaches wherein, the positional information indicates that if execution of the instructed movement by the self-propelled mobile apparatus would prevent the self-propelled mobile apparatus from arriving at a predetermined place before arrival of the first user at the predetermined place, the control unit causes the self-propelled mobile apparatus not to execute the instructed movement (paragraphs 58 and 62-67:  Upon receiving a new vehicle request via the request receiver 600, the vehicle locator 610 determines a current location of the vehicle 102 or an expected location of the vehicle 102 at a time preceding the calendar event with which the new vehicle request is associated; If the conflict analyzer 604 determines that the vehicle 102 will not be able to arrive at the intended location at by the scheduled start time, end time, or arrival buffer time for the calendar event (or within a predetermined threshold of the start time, end time, or arrival buffer time) due to, for example, the estimated travel time of the vehicle 102 to reach the location, the conflict analyzer 604 identifies the new vehicle request as a conflict in view of one or more previously scheduled events. The conflict analyzer 604 communicates with the request confirmer 606 of the scheduler 134 to inform the request confirmer 606 of the conflict; if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied).

Claim 8:  Abbas further teaches wherein the processor is configured to: display information regarding whether the instructed movement is executable by the self-propelled mobile apparatus (paragraphs 58, 65, 69, 91, 109, and Figs. 7-8:  e.g.,  For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied; If there are not conflicts…user application 120 populates the vehicle arrival time).

Claim 9:  Abbas further teaches wherein the processor displays a time period in which the instructed movement is executable by the self-propelled mobile apparatus (paragraphs 33, 91, and Fig. 7  The vehicle arrival time field 212 displays the arrival time of the vehicle 102 at the starting location of the user and/or at the location of the calendar event; transmitting the arrival time to the user application…for display via the vehicle arrival time field).

Claim 10:  Abbas further teaches wherein the at least one instruction includes a plurality of instructions and the processor displays the plurality of instructions in such a manner that any instruction instructing a movement executable by the self-propelled mobile apparatus and any instruction instructing a movement unexecutable by the self-propelled mobile apparatus are differentiated from each other (paragraphs 34, 58, and 109: describing a feature for differentiating an approved vehicle movement request/instruction from an unexecutable vehicle movement request/instruction by displaying an “X” or “N/A” for the unexecutable vehicle movement request/instruction – e.g.,  For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied. In response to the alert, the user application 120 populates the vehicle arrival time field 212 with an indicator that the vehicle 102 is not available (e.g., via an “X” in the vehicle arrival time field 212; vehicle arrival time field 212 is auto-populated with an arrival time of the vehicle 102 based on data received from the scheduler 134, as will be disclosed below. If the scheduler 134 determines that the vehicle 102 is available for the calendar event 202, the scheduler 134 sends arrival time data to the user application 120, which is used to populate the vehicle arrival time field 212. In some examples, if the scheduler 134 determines that the vehicle 102 is not available for the calendar event 202, the scheduler 134 instructs the user application 120 to populate the vehicle arrival time field 212 with an indicator that the vehicle 102 is not available. For example, the vehicle arrival time field 212 can include indicators such as an “X” or “N/A” to inform the first user that the vehicle 102 is not available).

Claim 13:  Abbas teaches a transportation processing system (paragraphs 21, 110-113, and Figs. 1 and 9:  system 100 for scheduling an autonomous vehicle…includes a first processor) comprising:
a client terminal (paragraphs 21-23, 29, 45, 83, and Figs. 1-5:  e.g., a first mobile device; Respective users of the mobile devices 106, 108, 110 may wish to use the vehicle 102 as a mode of transportation for reaching a destination. For example, a first user of the first mobile device 106 may wish to have the vehicle 102 pick the first user up from a first location and drive the user to a second location at a first time); and
a process configured to (Abstract, paragraphs 3-5, 21, 112-114, and Fig. 9:  a first processor; FIG. 9 is a block diagram of an example processor platform 900 capable of executing instructions to implement the methods of FIGS. 7-8 and the example system 100 of FIGS. 1-6. The processor platform 900 can be, for example, a server, a personal computer, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad™), a personal digital assistant (PDA), an Internet appliance, or any other type of computing device):
receive at least one instruction of movement for a self-propelled mobile apparatus with a schedule of use the self-propelled mobile apparatus by a first user set, the at least one instruction being given by the client terminal (paragraphs 5, 21-24, 56, 77, 92, and Figs. 1-8:  The scheduler 134 includes a vehicle controller 614 to direct the vehicle 102 to fulfill one or more vehicle requests based on the schedule of the vehicle as stored in the vehicle calendar 603. The vehicle controller 614 monitors the vehicle calendar 603. The vehicle controller 614 directs the vehicle 102 with respect to parameters of a vehicle request when the vehicle request is ready to be fulfilled by sending one or more instructions to the vehicle; a request receiver to receive…a second request for the vehicle to travel to a second location; a second user of the second mobile device 108 may wish to have the vehicle 102 pick the second user up from a third location; wireless communication between the respective first, second and third mobile devices…and the first processor 104 of the vehicle 102 provides for scheduling of the request for the vehicle; receipt of a new vehicle request); and
obtains unit that obtains settings of a schedule time and a schedule place at which the first user is to use the self-propelled mobile apparatus as conditions for determining whether the self-propelled mobile apparatus is to execute the movement instructed by the instruction received by the processor, the schedule time and the scheduled place being set by [a terminal] (paragraphs 3, 5, 17, 21-24, 29, 32-34, and 92:  requesting an autonomous vehicle; first user of the first mobile device 106 may wish to have the vehicle 102 pick the first user up from a first location…at a first time; first user enters an amount of time in the arrival buffer field 210 to indicate how far in advance of the start time and/or the end time the first user wants the vehicle 102 to arrive to drive the first user to the event location and/or pick up the first user from the event location; vehicle controller…can send one or more instructions to direct the vehicle to arrive at a location at the scheduled time; See also, paragraphs 19, 56-60, 77, 101-103, 109, and Fig. 8: Upon receipt of a new vehicle request, the conflict analyzer 604 analyzes the calendar data associated with the new vehicle request and compares the calendar data for the new vehicle request with previously stored calendar data; determines whether there is a conflict between the new vehicle request and previously scheduled vehicle requests; For example, if the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108, the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied; conflict analyzer 604 compares…start and end times and location associated with the new vehicle request…..with previously scheduled request…there is a direct conflict if one or more previously scheduled vehicle requests overlaps with the start and/or end times of the new vehicle request; the example method 800 includes denying the one or more of the vehicle requests (block 824). For example, the new vehicle request may be in conflict with a previously scheduled event; See also, paragraph 83:  describing implementation of the disclosed functions via hardware, software, firmware or combination thereof);
wherein whether the processor causes the self-propelled mobile apparatus to execute the instructed movement is further based on positional information regarding the first user (paragraphs 19-20, 26, 28, 30-32, 56-67, 73, 76-80, 100 and Figs. 5-7: describing techniques for analyzing conflicts to determine whether or not the autonomous vehicle can fulfill the request of the first user [i.e., in order to determine whether the vehicle can be directed to fulfill the request by sending instructions to the vehicle controller], which may take into account into information regarding the first user, such as the location of the user’s calendar event, e.g., Fig. 5, “Billy: Pickup From School” or “Pickup From Work,” wherein these pickup locations represent positional information regarding the first user – e.g., determine whether there are any indirect conflicts with previously scheduled vehicle request(s), or scheduling conflicts that are not caused by an overlap of event times, but may still prevent the vehicle 102 from being able to meet the new vehicle request or a previously scheduled vehicle request. For example, although a new vehicle request may not overlap with a previously scheduled vehicle request, the vehicle 102 may not be able to reach the location of the calendar event associated with the new vehicle request; first conflict analyzer 604 analyzes the arrival time of the vehicle 102 at the location for the new vehicle request to previously scheduled vehicle requests preceding or following the new vehicle requests. If there are no conflicts between the arrival time of the vehicle 102 at the location for the new vehicle request [i.e., positional information regarding the first user] and the previously scheduled requests, the request confirmer 606 transmits the arrival time to the user application [i.e., autonomous vehicle is permitted to carry out the requested pickup because the user/event location will not result in a conflict]; If the new vehicle request created by the first user via the first mobile device 106 is in direct conflict with a previously schedule vehicle request created by the second user via the second mobile device 108 [which is determined based on, inter alia, event location that corresponds to positional information regarding the first user], the request confirmer 606 sends an alert to the user application 120 of the first mobile device 106 that the vehicle request is denied [i.e., the vehicle’s instructed movement to pick up the first user at  the event location is denied based on positional information regarding the first user]); 
wherein the transportation system further comprises a driving mechanism that achieves the instructed movement, and the driving mechanism includes a motor (paragraphs 6, 77, 83, 92, and Figs. 1 and 6:  control system of the example vehicle; vehicle controller 614 to direct the vehicle 102 to fulfill one or more vehicle requests; vehicle controller 614 instructs the vehicle 102 with respect to execution of the vehicle request; the vehicle controller 614 of the scheduler 134 can send one or more instructions or commands to the vehicle to direct the vehicle to arrive at a location at the scheduled time [wherein a driving mechanism, including motor for driving the wheels, is an inherent component of the autonomous vehicle shown by Abbas in Fig. 1, element 102 since the vehicle includes/requires as motor to power effect movement of the wheels, e.g., an internal combustion engine or electrical motor, and which is necessarily actuated by the vehicle controller to instruct movement of the autonomous vehicle]).

Abbas does not explicitly teach an owner terminal.

Abhyanker teaches an owner terminal (paragraphs 83-84, and Figs. 1 and 6A:  a mobile device of the operator 301 (e.g., a driver, an owner, a proprietor, a leasee, a leasor) of the private vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abbas with Abhyanker because the references are analogous because each is directed to automated features for managing transport requests, which is within applicant’s field of endeavor of an automated features for fulfilling users’ requests/orders for usage of a self-propelled mobile apparatus, and because modifying the teachings of Abbas to incorporate Abhyanker’s owner terminal, as claimed, in view of the motivation to improve transportation efficiency by permitting owners of private vehicles to obtain the benefit of cost-reduction by renting their private vehicle to others, thereby providing benefit to both the owner and a user/renter, and further serving the motivation in the art to maximize an efficiency of the user of a vehicle (Abbas at paragraph 71); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Abbas et al. (US 2018/0060827, hereinafter “Abbas”) in view of Abhyanker et al. (US 2016/0027307, hereinafter “Abhyanker”), as applied to claim 1 above, and further in view of Keith et al. (US 2012/0005066, hereinafter “Keith”).

Claim 11:  Abbas further teaches wherein the instruction instructs transportation of an object or a person (paragraph 92: user confirms the arrival time of the vehicle, the example method 700 includes adding the vehicle request to a calendar for the vehicle (block 720). For example, the vehicle request can be added to the vehicle calendar 603 of the scheduler 134 with data regarding the arrival time, location, route, user preferences, etc. for the vehicle request. The example method 700 includes directing the vehicle to fulfill the request at the scheduled time (block 722). For example, the vehicle controller 614 of the scheduler 134 can send one or more instructions or commands to the vehicle to direct the vehicle to arrive at a location at the scheduled time), the processor receives a request for cancellation of the instructed transportation from the first user, and the processor confirms the requested cancellation if the cancellation is request before the object or the person is loaded onto the self-propelled mobile apparatus (paragraphs 39, 106,  and Figs. 2-3:  e.g., example screen 200 includes also a confirmation button 222 for the first user select to save the calendar event 202 and a cancel button 224 to discard the calendar event 202; user application associated with the user devices used to generate the vehicle request displays the conflict settlement prompt(s) to alert the user(s) of conflicts between vehicles requests, changes in the arrival times of the vehicle, ridesharing options, etc. In response, the users can provide inputs to the user application to confirm or reject the conflict settlement prompts. For example, a user can reject an adjustment to the vehicle arrival time by cancelling the calendar event via the cancel button 224 of the first example screen 200 of FIG. 2), and teaches the object or the person has been loaded onto the self-propelled mobile apparatus (paragraph 77:  the vehicle controller 614 directs the vehicle 102 along the route to reach the location of the calendar event associated with the vehicle request and the pickup position at the location (e.g., as selected by the user via the position selector 404 of the second example screen 400 of FIG. 4). The vehicle controller 614 also instructs the vehicle 102 to implement the vehicle settings input by the user with respect to, for example, heating the vehicle 102. Thus, the vehicle controller 614 instructs the vehicle 102 with respect to execution of the vehicle request), but does not teach is able to reject the requested cancellation if the cancellation is requested after the object or the person has been [processed].
Keith teaches is able to reject the requested cancellation if the cancellation is requested after the object or the person has been [processed] (paragraph 118: If the spawned order was executed, then the cancellation is refused by marketplace 1060 as a "too late to cancel" situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abbas/Abhyanker with Keith because the references are analogous because each is directed to automated features for fulfilling customer orders, which is within applicant’s field of endeavor of an automated features for fulfilling users’ requests/orders for usage of a self-propelled mobile apparatus, and because modifying the teachings of Abbas/Abhyanker to incorporate Keith’s rejection of a cancellation request after an object has been processed, as claimed, merely implements a common-sense approach to managing cancellation requests under a “too late” circumstance, i.e., a circumstance in which cancellation is infeasible or impossible because a task, process, order, or the like is in-progress; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Abbas et al. (US 2018/0060827, hereinafter “Abbas”) in view of Abhyanker et al. (US 2016/0027307, hereinafter “Abhyanker”), in view of Keith et al. (US 2012/0005066, hereinafter “Keith”), as applied to claim 11 above, and further in view of Scipioni (US 2012/0078749).

Claim 12:  Abbas, in view of Abhyanker/Keith, teaches the limitations of claim 11 as set forth above.  Although Abbas teaches a self-propelled mobile apparatus (as discussed above in the rejection of claim 1), Abbas does not teach wherein, if the instructed transportation is executable by another … apparatus, the processor confirms the requested cancellation even after the object or the person has been loaded onto…the apparatus.
Scipioni teaches wherein, if the instructed transportation is executable by another … apparatus, the processor confirms the requested cancellation even after the object or the person has been loaded onto the … apparatus (paragraph 45:  request another form of confirmation or may cancel the delivery and attempt delivery and confirmation another time. An improper identifier may indicate that the buyer is not the intended recipient, which may be due to an error of the shipper or shipping address. It may also be due to a fraudster attempting to pick up a package at the real buyer's location. Thus, confirming an identifier, which only the proper buyer and anyone else the proper buyer informs, enables the payment provider to ensure delivery to the intended recipient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Abbas/Abhyanker/Keith with Scipioni because the references are analogous because each is directed to automated features for fulfilling customer orders, which is within applicant’s field of endeavor of an automated features for fulfilling users’ requests/orders for usage of a self-propelled mobile apparatus, and because modifying the teachings of Abbas/Abhyanker/Keith to incorporate Scipioni’s feature for confirming cancellation after an object has been loaded, as claimed, would provide the benefit of flexibility in delivery execution in response to cancellations or errors impacting a transport; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Emily Johnson, "30 Minutes or Less: Drone Delivery Systems," University of Pittsburg, Swanson School of Engineering, 2014, 7 pages:  discloses the use of drone delivery systems by service providers in pursuit of increasing productivity and eliminating waste of time, money, and energy.
Vestal et al. (US 2014/0365258):  discloses a job management system for a fleet of autonomous mobile robots, including automatically selecting a resource (mobile robot) to perform jobs based on job location and operations associated therewith in a physical environment such as a laboratory, manufacturing plant, order processing facility, or the like (at least paragraphs 20-25).
Herbach et al. (US Patent No. 10,901,415):   discloses features for managing a plurality of self-driving systems for controlling an autonomous vehicle.
Canberk et al. (US 2017/0091856):  discloses features for vehicle delivery through a mobile computing device, including cancellation/modification of a rental vehicle delivery reservation (paragraph 51).
Chase et al. (US 2018/0322775):  discloses a mobile device for autonomous vehicle enhance system, including modification of a trip in response to detecting that an autonomous vehicle lacks the capability to fulfill the trip (at least paragraph 61).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
10/04/2022